Citation Nr: 1821896	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  06-33 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for service connected status post medial meniscectomy and total left knee arthroplasty, currently evaluated as 10 percent disabling prior to June 20, 2007, and 30 percent disabling beginning August 1, 2008 (left knee disability). 

2.  Entitlement to an initial compensable rating for the shortening of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine (back disability).

4.  Entitlement to a rating in excess of 10 percent for bursitis of the left hip (left hip disability).

5.  Entitlement to a rating in excess of 10 percent for bursitis of the right hip (right hip disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In January 2018, the Veteran testified at a Board hearing that was conducted by the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the Veteran's VA claims file.

In October 2014, the case came before the Board and the Board remanded the Veteran's claim for a left knee disability in order to provide the Veteran a contemporaneous examination because his left knee was last examined in July 2010.  The Board also directed the RO to issue a Statement of the Case for the Veteran's increased rating claims for shortening of the right lower extremity, back disability, and bilateral hip disability.  
During the course of the appeal, the Veteran underwent a total knee replacement for his left knee disability.  Accordingly, in September 2007, the RO granted a temporary 100 percent rating for convalescence, for the period from June 20, 2007 to July 31, 2008.  Then, effective August 1, 2008, the RO granted the Veteran an increase to 30 percent for the Veteran's left knee disability.  

The issues of entitlement to increased ratings for shortening of the right lower extremity, back disability, and bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 20, 2007, the Veteran's left knee exhibited signs and symptoms of pain associated with the removal of knee cartilage.  

2.  Prior to June 20, 2007, the Veteran's left knee also exhibited signs of arthritis with noncompensable limitation of motion and pain.

3.  Veteran underwent total knee replacement on June 20, 2007.  

4.  The Veteran received a temporary 100 percent evaluation for his left knee surgery from June 20, 2007, to July 31, 2008.  

5.  Since August 1, 2008, the Veteran's left knee disability has exhibited signs of chronic pain, limited range of motion, and difficulty walking.  


CONCLUSIONS OF LAW

1.  For the rating period prior to June 20, 2007, the criteria for an increased rating in excess of 10 percent for the left knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2017).

2.  For the period prior to June 20, 2007, the criteria for a separate 10 percent rating for arthritis with noncompensable limitation of motion have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2017).  

3.  For the rating period from August 1, 2008, the criteria for a 60 percent, but not higher, rating for the left knee disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A. 

In this appeal, the Board finds that the Veteran was provided with notice that fulfills the provisions of 38 U.S.C. § 5103(a).  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the rating decisions, the statements of the case, the remand, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence to include his VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Moreover, VA provided the Veteran with several VA examinations in order to evaluate the severity of the Veteran's disability.  In addition, the Board finds that the December 2017 examination is adequate to adjudicate the claims and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to nature and severity of the Veteran's disabilities.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

Lastly, the Board acknowledges the Veteran testified he believed that his exams prior to the December 2017 examination were inadequate.  The Board has reviewed the Veteran's past examinations and does not find any inadequacies that could have prejudiced the Veteran.  Moreover, a retrospective opinion at this point would be purely speculative since a decade has passed and the Veteran has had a total knee replacement.  Furthermore, an additional opinion would only further delay adjudication of the Veteran's claim without offering him any benefit.  Thus, the Board finds that an addendum opinion for the period prior to his total knee replacement surgery will not be necessary.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim

The Veteran seeks a higher rating for his service-connected left knee disability throughout the pendency of the appeal. 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Increased Rating for a Left Knee Disability prior to June 20, 2007  

The Veteran seeks a rating in excess of 10 percent for the period prior to June 20, 2007.  On June 20, 2007, the Veteran received a total left knee replacement.  

The Veteran underwent surgery for a torn medial meniscus in service and the Veteran's left knee disability during this time period was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (removal of semilunar cartilage, symptomatic).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not considered to be contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (including swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

For the purposes of this decision, the Board notes that the average normal range of motion of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees.  38 C.F.R. § 4.71. 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

Arthritis under Diagnostic Code 5010 is to be rated on limitation of motion of the affected part as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a .

Disabilities of the knee are rated under DC 5256 through DC 5263 of 38 C.F.R. 
§ 4.71a (2016).  Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings between 30 and 60 percent. 

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  A slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating.  A severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

Diagnostic Code 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017). 

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a non-compensable rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017). 

Under Diagnostic Code 5261, a non-compensable rating will be assigned for limitation of extension of the leg to 5 degrees.  A 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees.  A 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.

Diagnostic Code 5262 provides ratings for impairment of the tibia and fibula.  A 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating is warranted for malunion with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion and requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).

The Veteran's claim for an increased rating was received in September 2004.  During this period of the appeal the Veteran's disability was evaluated as 10 percent disabling according to Diagnostic Code 5259.  

During this period of the appeal, the Board notes that the Veteran was diagnosed with degenerative joint disease.  

Turning to the medical evidence at hand, the Veteran first attended a VA examination in November 2004.  At that examination, the Veteran reported that he has pain and swelling especially in cold weather and after prolonged sitting.  Upon examination, the examiner indicated that there was no swelling, fluid, heat, erythema, or tenderness.  The examiner also reported that there was mild to moderate crepitus on flexion and extension.  On the other hand, the examiner also reported that there were no signs of ankylosis, subluxation, contracture, laxity, or instability.  Moreover, the examiner reported that the Veteran had extension to 0 degrees and flexion to 130 degrees.  Lastly, the examiner reported that the Veteran had evidence of additional limitation of motion and functional impairment during flare-ups.  Specifically, the examiner stated that there was evidence of mild weakened movement and excess fatigability and this pain would decrease motion an additional 5 degrees in all planes during exacerbations which occur daily.  See November 2004 VA examination.  

In April 2006, the Veteran attended an additional examination.  At that examination, the Veteran reported that over the years he has experienced increasing pain and limitation in the left knee.  Upon examination, the examiner reported that the Veteran had extension to 0 degrees and 90 degrees flexion with pain between 70-90 degrees.  The examiner also reported that there was crepitation on range of motion.  In addition, the examiner stated that there was no evidence of additional limitation either due to pain, further loss of motion, incoordination, weakness, flare-ups, or limitation in endurance due to repetitive motion.  The examiner also stated that the extent of limitation due to lack of endurance can't be predicted.  See April 2006 VA examination.   

The Board finds these VA examinations to be highly probative pieces of evidence.  The Board has reached this conclusion because the examiners interviewed the Veteran and then examined him before they provided an opinion.  Thus, the Board has placed significant probative weight on these examination reports.  See Davidson supra. 

In addition to these examinations, the Board has also reviewed the Veteran's medical records for this period of the appeal.  The Veteran's records reflect that the Veteran receives periodic treatment and has reported experiencing symptoms such as pain and stiffness in his left knee.  The Veteran's records also show that in October 2006, the Veteran's doctor stated that he had "range of motion from 0 to 120 degrees of flexion with a significant amount of crepitus."  See October 10, 2006.  

The Board also notes that while treatment records periodically document the Veteran's complaints and treatment for knee problems, nothing in these treatment records show his lost knee motion to be worse than what was reported at his VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In sum, the Board finds that the Veteran's condition has remained consistent throughout this time period, and a rating increase in excess of 10 percent prior to June 20, 2007, is not warranted under Diagnostic Code 5259.  During this period of the appeal, the Veteran was in receipt of the maximum rating for removal of the meniscus.  Therefore, a higher rating is not available under this code.  However, the Board has also considered if the Veteran would be eligible for a higher or separate rating according to an alternate Diagnostic Code available for the knee.  In this regard, the Veteran had a diagnosis of degenerative joint disease of the knee, and while his knee did not demonstrate findings consistent with compensable ratings under Diagnostic Codes 5256, 5257, 5260, 5261, 5262, or 5263, a separate rating of 10 percent is appropriate where there is noncompensable limitation of motion and pain under Diagnostic Code 5003.  In reaching this conclusion, the Board will give the Veteran the benefit of the doubt regarding the existence of some pain related to his arthritis that is not already compensated under Diagnostic Code 5259 for pain that was associated with the removal of left knee cartilage, and has considered the lay statements provided by the Veteran, his medical history, and the examinations conducted by VA personnel.  In summary, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for a rating in excess of 10 percent for a left knee disability under Diagnostic Code 5259 prior to June 20, 2007, but finds that a separate rating of 10 percent is warranted for this period under Diagnostic Code 5003.  


B.  Increased Rating for a Left Knee Disability since August 1, 2008

The Veteran's disability was rated according to Diagnostic Code 5055 for this period of the appeal.  

The Veteran's disability was rated at 30 percent effective August 1, 2008, following his temporary 100 percent disability evaluation for his left total knee replacement surgery.  

In addition to the previously discussed principles regarding increased ratings, the Board will also apply 38 C.F.R. § 4.71a, Diagnostic Code 5055, which states that the replacement of either knee joint warrants a 100 percent evaluation for a one year period following implantation of the prosthesis.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability will be rated by analogy to Codes 5256, 5261 or 5262.  The mandatory minimum rating is 30 percent.  The 100 percent rating for one year following implantation of prosthesis will commence after the initial grant of a one month total rating following hospital discharge to be assigned under 38 C.F.R. § 4.30.

Turning to the medical evidence at hand, the Veteran attended a VA examination in April 2008.  At the examination, the Veteran reported that he had a left total knee replacement in June 2007 with a fifty percent improvement in pain.  Upon examination, the examiner stated that the Veteran had a fourteen-inch well-healed anterior surgical incision and a five-inch well-healed surgical incision medially.  The examiner also reported that there is no subluxation, contracture, laxity, or instability.  In addition, the examiner reported that there is mild to moderate crepitus on extension.  Lastly, the examiner reported that the Veteran's range of motion shows extension to 0 degrees and flexion to 115 degrees.  See April 2008 VA examination.  

In May 2016, the Veteran attended an additional examination.  At the examination, the Veteran reported knee pain, swelling and limited motion.  The Veteran also reported that he has flare-ups and when they occur he has increased left knee pain and swelling when he has to stand or walk for a prolonged period of time.  The examiner stated that the examination is medically consistent with the Veteran's statements describing functional loss during flare-ups.  Upon examination, the examiner reported that the Veteran had objective evidence of moderate tenderness and pain in his left knee.  The examiner also reported that the Veteran had pain during range of motion testing and that causes functional loss.  The examiner reported that the Veteran had flexion 0 to 70 degrees and extension 140 to 10 degrees.  In addition, the examiner reported that the Veteran had pain with weight bearing but there were no signs of crepitus, instability, or ankylosis.   Lastly the examiner commented that the Veteran's knee was "moderately severe" and the Veteran had "additional functional loss due to pain, weakness and lack of endurance after repeated use or during flare ups.  The additional functional loss cannot be measured in degrees since he is not examined after repeated use over a period of time or during flare ups."  See May 2016 VA examination.  

In addition to the VA examinations, the Board has also examined the Veteran's medical records.  During this period of the appeal, the Veteran's records demonstrate that he gets frequent treatment for his knee, has consistently reported chronic pain, and has been prescribed pain medication to manage the symptoms of his disability.  Accordingly, the Board finds these records to be highly probative and the Board has placed significant weight on these records as they relate to the severity of the Veteran's conditions.  

As to the Veteran's lay statements, the Veteran testified at a Board hearing in January 2018.  The Veteran stated that he has day-to-day pain that becomes unbearable, and the Board acknowledges that although the Veteran is considered to be competent to report symptoms such as pain because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his left knee disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Therefore, the Board finds that the Veteran is competent to report on symptoms such as pain, and the Board finds these statements to be highly probative as they relate to the severity of the Veteran's conditions.  

In addition to the Veteran's lay statements, the record reflects that there are several letters from the Veteran's co-workers regarding the severity of his knee.  The statements from the Veteran's co-workers indicated that he experiences pain and difficulty moving around the office.  The letters also indicated that his co-workers have seen him stumble and fall at work.  See August 2010 J.R., E.W., and A.C. Statements in Support of Claim.  The Board acknowledges that the Veteran's co-workers are competent to report on the observable symptoms that they have observed and the Board finds these statements to be highly probative.  

In sum, the Board finds that the Veteran's condition has remained consistent throughout this period of the appeal, and that a 60 percent rating is warranted.  In reaching this conclusion, the Board has reviewed the Veteran's lay statements, his medical history, the letters from his co-workers, and the VA examinations.  After a review of the record, the Board finds that the evidence both positive and negative as to the issue of an increased rating, due to severely painful motion or severe weakness is at least in equipoise.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that a rating of 60 percent, but not higher, is warranted.  

Extra Considerations throughout the Pendency of the Appeal 

The Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  As such, no further action as to this matter is required.

Lastly, the Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total disability rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that his left knee disability acting alone or in conjunction with his other disabilities prevents gainful employment.


ORDER

Entitlement to a rating in excess of 10 percent for post medial meniscectomy and total left knee arthroplasty, prior to June 20, 2007, is denied.  

Entitlement to a separate 10 percent rating for left knee arthritis with noncompensable limitation of motion and pain for the period prior to June 20, 2007, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an increased rating of 60 percent, but not higher, for post medial meniscectomy and total left knee arthroplasty since August 1, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.  



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

A review of the record indicates that the Veteran last received an examination for shortening of the right lower extremity, back disability, and bilateral hip disability in July 2010.  The Board finds that these examinations are too old to properly evaluate these additional service-connected disabilities.  In this regard, VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Thus, for the above stated reasons, the Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's contemporaneous VA treatment records from June 6, 2017, to the present.

2.  Schedule the Veteran for a VA examination to determine the current severity of the shortening of his lower right extremity, back disability, and bilateral hip disability.  The claims file should be made available to and reviewed by the examiner.  

(A).  Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

(B).  In the event that that the Veteran reports that his disabilities result in flare-ups, the examiner should request the Veteran to identify the extent of his functional loss during a flare-up and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


